Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on September 17, 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “concentration controller” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without “zero adjustment”, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification recites a “zero adjustment” step performed by a “zero adjustment part”. However, the specification is devoid of instruction or teaching for what such a “zero adjustment” is in the context of the claimed process. What is being adjusted and to what value/state? In the below analysis of the prior art, the Examiner assumes that the “zero adjustment” is the assignment of “0”, or, QVAP = 0; Expression 1,2; [0056]-[0058] by the prior art sensor measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7).
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: instruction for what such a “zero adjustment” is in the context of the claimed process. What is being adjusted and to what value/state? In the below analysis of the prior art, the Examiner assumes that the “zero adjustment” VAP = 0; Expression 1,2; [0056]-[0058] by the prior art sensor measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7).
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 5: “…and second volume of a cell in which the gas flows from inside the pipe”. The Examiner cannot apply a prior art analysis unless the claim 5 clause is addressed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10927462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the operation of the claimed invention.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10655220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the operation of the claimed invention.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10138555 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the operation of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishizato; Hiroshi et al. (US 20170101715 A1).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Nishizato teaches a concentration control apparatus (2; Figure 1,3; [0036]) provided to a vaporizer (T; Figure 1; [0033]) comprising: a tank (T; Figure 1; [0033]) that contains material; a lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7) for leading source gas (QVAP ; Expression 1,2) out of the tank (T; Figure 1; [0033]), the source gas (QVAP ; Expression 1,2) resulting from vaporization of the material; and a gas supply flow path (L3; Figure 1; Not shown by Applicants) for supplying other gas (“diluent gas”; L3; Figure 1; [0032]) different from the source gas (QVAP ; Expression 1,2) to the lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7), the concentration control apparatus (2; Figure 1,3; [0036]) comprising: a control valve (22; Figure 1-Applicant’s CV; Figure 7) that controls gas flowing through the lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7); a concentration measurement mechanism (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) that is provided in the lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7) to measure concentration of the source gas (QVAP ; Expression 1,2) contained in gas flowing through the lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7); a concentration controller (2; Figure 1,3; [0044]-Applicant’s 2; Not in Figures; See above objection) that controls the control valve (22; Figure 1-Applicant’s CV; Figure 7) so that a deviation (“deviation”; [0008], []) between measured concentration (“post-dilution measured concentration”, “first concentration sensor”; [0008], []) measured by the concentration measurement mechanism (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) and preset set concentration (“preset setting concentration”; [0008], []) decreases; a judgement time point (time when [QVAP ]= 0) determination part (2,3; Figure 3) that determines a judgement time point (time when [QVAP ]= 0) that is a time point when the gas present in a measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) where the VAP ] = 0; see Applicant’s [0053]) with the other gas (“diluent gas”; L3; Figure 1; [0032]); and a zero adjustment (QVAP = 0; Expression 1,2; [0056]-[0058]) part (22+23; Figure 1,3; [0047]) that makes a zero adjustment (QVAP = 0; Expression 1,2; [0056]-[0058]) of the concentration measurement mechanism (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) at or after the judgement time point (time when [QVAP ]= 0), as claimed by claim 1
Nishizato further teaches:
The concentration control apparatus (2; Figure 1,3; [0036]) according to claim 1, wherein the concentration measurement mechanism (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) comprises: a total pressure sensor (“total pressure sensor”; [0087]) that measures total pressure of the gas present in the measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7); a partial pressure sensor (“partial pressure sensor”; [0087]) that measures partial pressure of the source gas (QVAP ; Expression 1,2) in the gas present in the measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7); and a concentration calculation part (“concentration calculation part”; [0087]; Claim 1) that, on a basis of the total pressure measured by the total pressure sensor (“total pressure sensor”; [0087]) and the partial pressure measured by the partial pressure sensor (“partial pressure sensor”; [0087]), calculates the concentration of the source gas (QVAP ; Expression 1,2) in the gas present in the measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7), and the judgement time point (time when [QVAP ]= 0) determination part (2,3; Figure 3) determines the judgement time point (time when [QVAP ]= 0) on a basis of the partial pressure measured by the partial pressure sensor (“partial pressure sensor”; [0087]), as claimed by claim 8
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being obvious over Nishizato; Hiroshi et al. (US 20170101715 A1) in view of Moroi; Masayuki (US 20160047047 A1).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Nishizato is discussed above. Nishizato further teaches:
The concentration control apparatus (2; Figure 1,3; [0036]) according to claim 1, wherein the vaporizer (T; Figure 1; [0033]) further comprises an introduction flow path (L1; Figure that is the other gas (“diluent gas”; L3; Figure 1; [0032]) into the tank (T; Figure 1; [0033]), and the judgement time point (time when [QVAP ]= 0) determination part (2,3; Figure 3) is configured to, as the judgement time point (time when [QVAP ]= 0), determine a time point when the gas present in the measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) has been replaced ([QVAP ] = 0; see Applicant’s [0053]) with the carrier gas supplied through the bypass flow path, as claimed by claim 2. Applicant’s claim requirement of “carrier gas that is the other gas” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
the judgement time point (time when [QVAP ]= 0) determination part (2,3; Figure 3) is configured to, as the judgement time point (time when [QVAP ]= 0), determine a time point when the gas present in the measurement part (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) has been replaced ([QVAP ] = 0; see Applicant’s [0053]) with the diluent gas – claim 3
Nishizato does not teach:
the gas supply flow path (L3; Figure 1; Not shown by Applicants) is a bypass flow path that bypasses the tank (T; Figure 1; [0033]) and connects between the introduction flow 
The concentration control apparatus (2; Figure 1,3; [0036]) according to claim 1, wherein the gas supply flow path (L3; Figure 1; Not shown by Applicants) is a diluent gas flow path for introducing diluent gas that is the other gas (“diluent gas”; L3; Figure 1; [0032]) into the introduction flow path (L1; Figure 1; [0032]) – claim 3
Moroi teaches a similar vaporization source delivery and control apparatus (Figure 1) including:
the gas supply flow path (40; Figure 1; Not shown by Applicants) is a bypass flow path that bypasses the tank (32; Figure 1) and connects between the introduction flow path (41; Figure 1) and the lead-out flow path (42; Figure 1;Applicant’s ML; Figure 7) – claim 2
The concentration control apparatus (8; Figure 1) according to claim 1, wherein the gas supply flow path (40; Figure 1; Not shown by Applicants) is a diluent gas flow path for introducing diluent gas that is the other gas into the introduction flow path (41; Figure 1) – claim 3
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Nishizato to add Moroi’s bypass flow path.
Motivation for Nishizato to add Moroi’s bypass flow path is for precursor dilution as taught by Moroi ([0027]),

Allowable Subject Matter
Claims 4, 7, and 9-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires subject matter not taught or suggested by the above cited closest prior art including the concentration control apparatus (2; Figure 1,3; [0036]) according to claim 1, configured so that the judgement time point (time when [QVAP ]= 0) determination part (2,3; Figure 3) determines the judgement time point (time when [QVAP ]= 0) on a basis of volume from a supply point (14; Figure 1) from which the other gas (“diluent gas”; L3; Figure 1; [0032]) is supplied from the gas supply flow path (L3; Figure 1; Not shown by Applicants) to the lead-out flow path (L2; Figure 1; Applicant’s ML; Figure 7) to the concentration measurement mechanism (21; Figure 1,3; [0045]-Applicant’s 1; Figure 7) and a flow rate of the other gas (“diluent gas”; L3; Figure 1; [0032]) supplied from the gas supply flow path (L3; Figure 1; Not shown by Applicants), as claimed by claim 4
The claim 7 mathematical relationship is not taught or suggested by the above cited closest prior art.
The claim 9 requirement of “..a judgement time point determination part that determines a judgement time point that is a time point when a predetermined vacuum degree is achieved in a measurement part..” is not taught or suggested by the above disclosed closest cited prior art.
Conclusion
The prior art made of record and relied upon and not relied upon are considered pertinent to applicant's disclosure. The below references illustrate the state in the art for the vapoization precursor delivery and control:
US 20200340918 A1
US 20200294820 A1
US 20200255944 A1

US 20200115801 A1
US 20190291144 A1
US 20190242818 A1
US 20190177850 A1
US 20190161863 A1
US 20180258530 A1
US 20170101715 A1
US 20170009346 A1
US 20160047047 A1
US 20150275367 A1
US 20110311725 A1
US 20070119816 A1
US 20060144338 A1
US 20050223979 A1
US 20040159005 A1
US 10983538 B2
US 10927462 B2
US 10655220 B2
US 10138555 B2
US 9970865 B2
US 9605346 B2
US 8459290 B2

US 8026159 B2
US 7971861 B2
US 7827932 B2
US 7485189 B2
US 6752166 B2
US 6663716 B2
US 6482649 B1
US 6296711 B1
US 6224681 B1
US 6136725 A
US 6089184 A
US 6022483 A
US 6007330 A
US 5810928 A
US 5614247 A
US 5540777 A
US 5520858 A
US 5431734 A
US 5431733 A
US 5322710 A
US 5190913 A
US 5186120 A

US 4717596 A
US 4640221 A
US 4436674 A
US 4393013 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716